DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,014,342 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2016/0046103) in view of Ueki et al. (US 2019/0255818) and Park et al. (US 2014/0243482). 
Regarding Claims 1 and 16-18, Hong teaches a laminated film (Abstract) comprising a first film Fig. 1, Item 120) and a second film disposed on the first film. (Fig. 1, Item 20). Hong teaches the transmittance of the first film can be greater than or equal to a transmittance of the second film. (Paragraph 0013, 0034). Thus, Hong teaches a film where the transmittance of the first and second film are not equal. 
Hong teaches the transmittance of the second film can be 80% or more. (Paragraph 0034). This overlaps the claimed range of greater than or equal to 88%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) While Hong does not teach the Y(D65), Y(D65) is around visible light range which Hong teaches by covering total transmittance. 
Hong does not teach the tensile modulus of the second film is greater than or equal to the tensile modulus of the first film or the tensile modulus of the first film. 
Ueki teaches a laminated optical film for a display device comprising a first and second film. (Claim 1 of Ueki; Paragraph 0003). Ueki teaches the tensile modulus of the second film can be greater than or equal to the tensile modulus of the first film. (Paragraph 0010, 0132). Ueki teaches this improves the keystroke durability of the resulting optical film. (Paragraph 0008-0010).  Thus, as Ueki teaches this tensile modulus difference between the first and second film improves the durability of the laminated film, it would have been obvious to one with ordinary skill in the art to set the tensile modulus relationship of Hong to the claimed relationship taught by Hong in order to improve durability. 
Ueki teaches the tensile modulus of the first and second film is greater than or equal to 2.5 GPa. (Paragraph 0048) This overlaps the claimed range of 4 GPa or greater.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) While Ueki does not teach the tensile modulus is measured under ASTM D882, Ueki teaches us JIS K7127 which is also used to measured tensile modulus of films like ASTM D882. (Paragraph 0647). Thus, it would have been obvious to one with ordinary skill in the art for to expect similar tensile modulus as taught by Ueki as the claimed tensile modulus even with different standards. Ueki teaches this improves durability (Paragraph 0047-0048) thus it would have been obvious to one with ordinary skill in the art to have the second film of Hong to have the claimed tensile modulus.
Hong teaches the first and second film can be polyimide (Claim 1 and 3 of Hong). Hong does not specifically teach the films are poly(amide-imide) copolymers of the formulas recited in Claim 1.
Park teaches a polyamide-imide copolymer film comprising the formula recited in Claim 1, as the unit structures of TFDB, 6FDA, BPDA and TPC match the Chemical Formula 1 and Chemical Formula 2 (Claim 1 of Park). Park teaches the molar range for structural units the overlaps the claimed range. (Claim 2-3 of Park). Park teaches these polyamide-imide copolymer have and advantage of being cheaper than 100% polyimide films while maintaining the desirable optical, thermal, and mechanical properties of 100% polyimide films. (Paragraph 0002-0005). Thus, it would have been obvious to use the polyamide-imide copolymer films of Park in place of the polyimide films of Hong to make the resulting product cheaper without decreasing the desirable physical properties. 
Regarding Claim 2, Ueki teaches the tensile modulus of the second film is greater than or equal to 2.5 GPa. (Paragraph 0048) This overlaps the claimed range of 5 GPa or greater.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) While Ueki does not teach the tensile modulus is measured under ASTM D882, Ueki teaches us JIS K7127 which is also used to measured tensile modulus of films like ASTM D882. (Paragraph 0647). Thus, it would have been obvious to one with ordinary skill in the art for to expect similar tensile modulus as taught by Ueki as the claimed tensile modulus even with different standards. Ueki teaches this improves durability (Paragraph 0047-0048) thus it would have been obvious to one with ordinary skill in the art to have the second film of Hong to have the claimed tensile modulus.
Regarding Claim 3, Hong teaches the transmittance of the first film can be 80% or more. (Paragraph 0034). This overlaps the claimed range of greater than or equal to 89%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) While Hong does not teach the Y(D65), Y(D65) is around visible light range which Hong teaches by covering total transmittance. 
Regarding Claim 5, Hong teaches a hard coat layer is formed on second film surface opposite the first film. (Paragraph 0040).
Regarding Claim 6, Hong teaches a back coating disposed on the first film on a side opposite the second film. (Fig. 1, Item 30). 
Regarding Claim 7, Hong teaches an adhesive between the first and second film. (Fig. 1, Item 50). 
Regarding Claim 8, Hong teaches forming a back coating between the second film and the adhesive layer. (Paragraph 0053). 
Regarding Claim 9, Hong teaches a silicon dioxide coating can be formed on both surfaces of a polyimide film to improve water resistance and flatness (Paragraph 0055-0059). Hong teaches both films can be polyimide films (Paragraph 0014, 0057, 0058, 0072-0079). Thus it would have been obvious to one with ordinary skill in the art to place coatings on both sides of the first and second films, which could be considered primer layer between the first film and the adhesive layer. 
Regarding Claim 10, Hong teaches the hard coating can comprise a urethane-methacrylate or methacrylate polymer. (Paragraph 0045). 
Regarding Claim 11, Hong teaches the first film can have a thickness of 50 to 200 microns (Paragraph 0034) and the second film can have a thickness of 20 to 200 microns. (Paragraph 0044). This overlaps the claimed range of 10 to 100 microns. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 12, Hong teaches the adhesive layer can have a thickness of 1 to 300 microns. (Paragraph 0069). This overlaps the claimed range of 50 microns or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 19, Hong teaches the film of Claim 1 can be used in a display device. (Paragraph 0002).
Regarding Claim 20, Hong and Ueki teach the laminated film is disposed on the front surface of the display panel, wherein the first film is disposed closer to the front surface of the display panel than the second film. (Paragraph 0375 of Ueki). 

Claim 4 is rejected under 35 U.S.C. 103 for being unpatentable over Hong, Ueki and Park as applied in Claim 1 above, in further view of  Jeon et al. (US 2011/0121271)
Regarding Claim 4, Hong, Ueki and Park do not specifically teach the refractive index of the second films is greater than a refractive index of the first film.  
Jeon teaches a capping layer, a cover layer, for a display (Abstract) comprising two layers of a high refractive film on top and a low refractive index film. (Paragraph 0011). Jeon teaches this arrangement improves light efficiency of the display. Thus, as Jeon teaches having the second film have a greater refractive index than the second layer provides for better light efficiency, it would have been obvious to one with ordinary skill in the art to set the films of Hong to the same refractive setup as claimed as taught by Jeon. 

Claim 15 are rejected under 35 U.S.C. 103 for being unpatentable over Hong, Ueki, and Park as applied in Claim 1 above, in further view of Harris et al. (US 5,084,526).
Regarding Claim 15, Hong, Ueki and Park do not specifically teach the polyamide-imide composition is blended with other polymers.
Harris teaches it is well-known in the art to the blend polyamide-imides with polyimides, polycarbonate, and polyester (Column 3, Lines 10-25; Column 6, Lines 18-25). Harris teaches this improves the processing the resulting polyamide-imide composition. (Column 3, Lines 10-25). Thus, as Harris teaches adding polyimide or polycarbonate to the polyamide-imide composition improves processability, it would have been obvious to one with ordinary skill in the art to add such polymers to Hong, Ueki and Park to improve processability. 

Claims 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. in view of Ueki et al. and Cho et al. (US 2012/0296050).  
Regarding Claims 1, 13, 14, and 16-18, Hong teaches a laminated film (Abstract) comprising a first film Fig. 1, Item 120) and a second film disposed on the first film. (Fig. 1, Item 20). Hong teaches the transmittance of the first film can be greater than or equal to a transmittance of the second film. (Paragraph 0013, 0034). Thus, Hong teaches a film where the transmittance of the first and second film are not equal. 
Hong teaches the transmittance of the second film can be 80% or more. (Paragraph 0034). This overlaps the claimed range of greater than or equal to 88%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) While Hong does not teach the Y(D65), Y(D65) is around visible light range which Hong teaches by covering total transmittance. 
Hong does not teach the tensile modulus of the second film is greater than or equal to the tensile modulus of the first film or the tensile modulus of the first film. 
Ueki teaches a laminated optical film for a display device comprising a first and second film. (Claim 1 of Ueki; Paragraph 0003). Ueki teaches the tensile modulus of the second film can be greater than or equal to the tensile modulus of the first film. (Paragraph 0010, 0132). Ueki teaches this improves the keystroke durability of the resulting optical film. (Paragraph 0008-0010).  Thus, as Ueki teaches this tensile modulus difference between the first and second film improves the durability of the laminated film, it would have been obvious to one with ordinary skill in the art to set the tensile modulus relationship of Hong to the claimed relationship taught by Hong in order to improve durability. 
Ueki teaches the tensile modulus of the first and second film is greater than or equal to 2.5 GPa. (Paragraph 0048) This overlaps the claimed range of 4 GPa or greater.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) While Ueki does not teach the tensile modulus is measured under ASTM D882, Ueki teaches us JIS K7127 which is also used to measured tensile modulus of films like ASTM D882. (Paragraph 0647). Thus, it would have been obvious to one with ordinary skill in the art for to expect similar tensile modulus as taught by Ueki as the claimed tensile modulus even with different standards. Ueki teaches this improves durability (Paragraph 0047-0048) thus it would have been obvious to one with ordinary skill in the art to have the second film of Hong to have the claimed tensile modulus.
Hong teaches the first and second film can be polyimide (Claim 1 and 3 of Hong). Hong does not specifically teach the films are poly(amide-imide) copolymers of the formulas recited in Claim 1.
Cho teaches a polyamide-imide copolymer film comprising the formula recited in Claim 1. (Claim 1 of Cho) Cho teaches the mole ratio of Formula 1 to Formula 2 to is 95:5 to 5:95. This overlaps the claimed range recited in Claims 13 and 14. Cho teaches that polyamide-imide copolymers have better CTE and light transmittance than polyimide films. Thus, it would have been obvious to use the polyamide-imide copolymer films of Cho in place of the polyimide films of Hong for better CTE and light transmittance.  
Regarding Claim 2, Ueki teaches the tensile modulus of the second film is greater than or equal to 2.5 GPa. (Paragraph 0048) This overlaps the claimed range of 5 GPa or greater.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) While Ueki does not teach the tensile modulus is measured under ASTM D882, Ueki teaches us JIS K7127 which is also used to measured tensile modulus of films like ASTM D882. (Paragraph 0647). Thus, it would have been obvious to one with ordinary skill in the art for to expect similar tensile modulus as taught by Ueki as the claimed tensile modulus even with different standards. Ueki teaches this improves durability (Paragraph 0047-0048) thus it would have been obvious to one with ordinary skill in the art to have the second film of Hong to have the claimed tensile modulus.
Regarding Claim 3, Hong teaches the transmittance of the first film can be 80% or more. (Paragraph 0034). This overlaps the claimed range of greater than or equal to 89%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) While Hong does not teach the Y(D65), Y(D65) is around visible light range which Hong teaches by covering total transmittance. 
Regarding Claim 5, Hong teaches a hard coat layer is formed on second film surface opposite the first film. (Paragraph 0040).
Regarding Claim 6, Hong teaches a back coating disposed on the first film on a side opposite the second film. (Fig. 1, Item 30). 
Regarding Claim 7, Hong teaches an adhesive between the first and second film. (Fig. 1, Item 50). 
Regarding Claim 8, Hong teaches forming a back coating between the second film and the adhesive layer. (Paragraph 0053). 
Regarding Claim 9, Hong teaches a silicon dioxide coating can be formed on both surfaces of a polyimide film to improve water resistance and flatness (Paragraph 0055-0059). Hong teaches both films can be polyimide films (Paragraph 0014, 0057, 0058, 0072-0079). Thus it would have been obvious to one with ordinary skill in the art to place coatings on both sides of the first and second films, which could be considered primer layer between the first film and the adhesive layer. 
Regarding Claim 10, Hong teaches the hard coating can comprise a urethane-methacrylate or methacrylate polymer. (Paragraph 0045). 
Regarding Claim 11, Hong teaches the first film can have a thickness of 50 to 200 microns (Paragraph 0034) and the second film can have a thickness of 20 to 200 microns. (Paragraph 0044). This overlaps the claimed range of 10 to 100 microns. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 12, Hong teaches the adhesive layer can have a thickness of 1 to 300 microns. (Paragraph 0069). This overlaps the claimed range of 50 microns or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 14, Hong teaches the adhesive layer can have a thickness of 1 to 300 microns. (Paragraph 0069). This overlaps the claimed range of 50 microns or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 19, Hong teaches the film of Claim 1 can be used in a display device. (Paragraph 0002).
Regarding Claim 20, Hong and Ueki teach the laminated film is disposed on the front surface of the display panel, wherein the first film is disposed closer to the front surface of the display panel than the second film. (Paragraph 0375 of Ueki).

Claim 4 is rejected under 35 U.S.C. 103 for being unpatentable over Hong, Ueki and Cho as applied in Claim 1 above, in further view of  Jeon et al. 
Regarding Claim 4, Hong, Ueki and Cho do not specifically teach the refractive index of the second films is greater than a refractive index of the first film.  
Jeon teaches a capping layer, a cover layer, for a display (Abstract) comprising two layers of a high refractive film on top and a low refractive index film. (Paragraph 0011). Jeon teaches this arrangement improves light efficiency of the display. Thus, as Jeon teaches having the second film have a greater refractive index than the second layer provides for better light efficiency, it would have been obvious to one with ordinary skill in the art to set the films of Hong to the same refractive setup as claimed as taught by Jeon. 

Claim 15 is rejected under 35 U.S.C. 103 for being unpatentable over Hong, Ueki, and Cho as applied in Claim 1 above, in further view of Harris et al. 
Regarding Claim 15, Hong, Ueki and Cho do not specifically teach the polyamide-imide composition is blended with other polymers.
Harris teaches it is well-known in the art to the blend polyamide-imides with polyimides, polycarbonate, and polyester (Column 3, Lines 10-25; Column 6, Lines 18-25). Harris teaches this improves the processing the resulting polyamide-imide composition. (Column 3, Lines 10-25). Thus, as Harris teaches adding polyimide or polycarbonate to the polyamide-imide composition improves processability, it would have been obvious to one with ordinary skill in the art to add such polymers to Hong, Ueki and Cho to improve processability. 
Response to Arguments
Applicant’s arguments have been fully considered.
The double patenting rejection has been withdrawn due to filed Terminal Disclaimer.
Applicant argues that Ueki does not teach the tensile modulus of the second film would not be equal or greater than the tensile modulus of first film. This argument is found unpersuasive. First, Ueki teaches the absolute value difference between tensile modulus of the first and second films can be less than 1.0 GPa (Paragraph 0132). This allows the tensile modulus to be equal, less than, or greater, which meets the clamed language.  Second, Ueki teaches suitable ranges for the first and second film were the tensile modulus is greater than the tensile modulus of the first layer. (Paragraph 0008). Therefore, Ueki teaches the second film’s tensile modulus is equal to or greater than the first film’s tensile modulus. 
Applicant argues the combination of Ueki of Hong would have one with ordinary skill in the art modify Hong by only changing modulus of adhesive layer of Hong, not the resin film. This argument is found unpersuasive, as Ueki teaches a tensile modulus relationship between the first and second films is important to good durability of the film. (Paragraph 0129-0132). Therefore, one with ordinary skill in the art would modify the first and second resin films to the claimed tensile moduli ranges, as taught by Ueki. 
Applicant argues that a combination of Hong and Ueki would lead to the first and second films having the same tensile modulus. Claim 1 recites the second and first films can have equal tensile moduli. Therefore, it seems Applicant is arguing a combination of Hong and Ueki would meet this limitation of Claim 1.  
Applicant’s arguments regarding the dependent claims are unpersuasive, as Hong and Ueki combined with other prior art references, teach the claimed invention. 
The rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781